                  IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                           SOUTHERN DIVISION
JESSE JACKSON,                      )
                                    )
      Petitioner,                   )
                                    ) CRIMINAL NO. 07-0148-WS
v.                                  )
                                    ) CIVIL NO. 19-0757-WS-B
UNITED STATES OF AMERICA,           )
                                    )
   Respondent.                      )
                                 ORDER
        The petitioner pleaded guilty to Counts Two and Five of the indictment, charging
violations of 21 U.S.C. § 846 and 18 U.S.C. § 924(c)(1), respectively. (Doc. 1 at 1, 3;
Doc. 65). He was sentenced in December 2007, (Doc. 101), and perfected no timely
appeal.1 In March 2016, the petitioner filed what he styled as a writ of error coram nobis.
(Doc. 216). The Magistrate Judge recharacterized the filing as a motion to vacate, (Doc.
221), and the Court ultimately adopted her report and recommendation (“R&R”),
dismissing the deemed motion to vacate as time-barred. (Docs. 231-32).
        As the government concedes, (Doc. 242 at 4-7), and as the Eleventh Circuit has
confirmed, (Doc. 244), the petitioner’s deemed motion to vacate does not count as an
initial motion to vacate for purposes of the “second or successive” rules of Section
2255(h), because the petitioner did not receive the warnings required by Castro v. United
States, 540 U.S. 375 (2003).
        In October 2019, the petitioner filed a motion to vacate, seeking relief based on
Rehaif v. United States, 139 S. Ct. 2191 (2019). (Doc. 238). After the government filed
a response, (Doc. 242), the petitioner filed a motion to withdraw his motion to vacate.
(Doc. 243). The Magistrate Judge issued an R&R that the motion to withdraw be granted
pursuant to Rule 41(a)(2). (Doc. 245). The government filed a timely objection. (Doc.
246).
        1
        The defendant purported to appeal his conviction and sentence in October 2014. (Doc.
178). Both were affirmed without opinion, (Doc. 210), presumably based on gross untimeliness.
                                              [1]
       “Unless the order states otherwise, a dismissal under this paragraph (2) is without
prejudice.” Fed. R. Civ. P. 41(a)(2). Because the R&R does not specify that dismissal
should be with prejudice, the government appropriately concludes that the Magistrate
Judge proposes dismissal without prejudice. The government argues that dismissal
should be with prejudice, because the motion to vacate “lacks merit,” and it therefore
asks the Court to “deny [the] motion to withdraw,” (Doc. 246 at 4), so that the Magistrate
Judge can issue an R&R regarding the merits of the motion to vacate.
       The government believes that rejection of the motion to vacate on the merits is
important because, otherwise, the petitioner could file a future motion to vacate –
effectively his third such motion – that is not subject to the “second or successive” rules,
including the requirement that the petitioner first seek and obtain permission from the
Eleventh Circuit before filing any such motion to vacate.
       The government does not identify any court that has adopted its position. Nor
does the government offer any legal analysis regarding the matter. Instead, its argument
amounts to this: “That should not be the case.” (Doc. 246 at 4). The Court declines to
fulfill the government’s briefing responsibility on its behalf.2
       After due and proper consideration of all portions of the file deemed relevant to
the issues raised, and after de novo review of the respondent’s objections, the R&R, as
supplemented by this order, is adopted as the opinion of the Court. The petitioner’s
motion to withdraw his motion to vacate, (Doc. 243), is granted. The motion to vacate,
(Doc. 238), is terminated, and this action is dismissed pursuant to Rule 41(a)(2).
       DONE and ORDERED this 21st day of February, 2020.
                                                    s/ WILLIAM H. STEELE
                                                    UNITED STATES DISTRICT JUDGE



       2
         The Court also notes that the government could have avoided the prospect of a third
motion to vacate free of Section 2255(h)’s requirements had it requested the Magistrate Judge to
issue a Castro warning in response to the petitioner’s petition for writ of error coram nobis.
Because it failed to do so, (Doc. 222), the government shares responsibility for the situation of
which it complains.
                                                [2]
